Citation Nr: 1646147	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-27 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 20, 2014, and in excess of 70 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to November 20, 2014.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey.  

A September 2014 Board decision denied the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for PTSD, after which the Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court issued a Memorandum Decision which set aside that part of the September 2014 Board decision denying the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for PTSD and remanded the matter to the Board for further adjudication; additionally, the Court reversed the Board's finding that the issue of entitlement to a TDIU rating was not reasonably raised by the record.  

During the pendency of the Veteran's appeal, a May 2015 RO decision granted an increased 70 percent disability rating for PTSD and a TDIU rating, effective November 20, 2014; however, as this does not represent a full grant of benefits sought, the Veteran's appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In November 2016, the Veteran's representative submitted an Informal Hearing Presentation (IHP) that also waived the issuance of a supplemental statement of the case (SSOC) regarding relevant evidence developed by the RO while the Veteran's appeal was before the Court.  As such, the Board has properly considered this additional evidence herein.  

The issue of entitlement to a TDIU rating prior to November 20, 2014, to include on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, for the entire period on appeal, the Veteran's PTSD has been manifested by symptoms such as obsessional rituals which interfere with routine activities, impaired impulse control (such as unprovoked irritability with period of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), inability to establish and maintain effective relationships, chronic sleep impairment with nightmares, social isolation, avoidance, and a lack of interest in prior activities, all of which are most nearly approximated by occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent for PTSD, but no higher, have been met for the entire period on appeal; a disability rating greater than 70 percent is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for PTSD arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records (including VA examination reports), private treatment records, and Social Security Administration (SSA) disability records.  The Board notes that the private treatment records and SSA disability records relate to alternate medical conditions; therefore, they are not relevant to the Veteran's increased rating claim for PTSD and need not be addressed herein.  

VA provided relevant examinations in September 2010, March 2013, and April 2015.  The examinations and opinions are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's appeal and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Initial Rating - PTSD  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling prior to November 20, 2014, and as 70 percent disabling thereafter, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The Veteran seeks entitlement to an initial disability rating for PTSD in excess of 50 percent prior to November 20, 2014 and in excess of 70 percent thereafter.  As discussed more fully below, the Board concludes that the Veteran's PTSD more closely approximates an increased 70 percent disability rating, but no higher, for the entire period on appeal.  

Turning to the relevant evidence of record, VA treatment records from August 2010 document the Veteran's report of flashbacks, survivor's guilt, a previous instance of suicidal ideation, a history of violence and impulse control problems, and poor sleep.  The physician noted that the Veteran's interrupted sleep was due to anxiety over concerns about his health; additionally, the Veteran's history of four failed marriages, an estrangement from his only daughter, and recent loss of his job of eleven years.  Upon mental status examination, the Veteran's mood was depressed and anxious, with a frequently tearful affect, but his patterns of speech were unremarkable, his judgment was adequate, and he did not have current suicidal or homicidal ideation or hallucinations.  Later the same month, the Veteran underwent another VA mental health evaluation where the physician documented his long history of PTSD with repetitive nightmares, road rage, and intense anger.  

In September 2010, the Veteran was afforded an initial VA PTSD examination.  At that time, he reported that he had numerous jobs since his military service, but no difficulty dealing with the work environment, and attributed his current unemployment to a weak economy.  He reported psychiatric symptoms including daily intrusive thoughts about his combat experiences, observing "shadowy things," depression, irritability (including throwing things, yelling, and making numerous threats), and social isolation (although he also reported involvement in several veterans' organizations and an eight-year relationship with his current girlfriend).  The VA examiner diagnosed PTSD with a current GAF score of 55, and opined that the Veteran had the ability to procure and maintain employment and long-term relationships.  

In November 2010, the Veteran reported chronic sleep impairment with nightmares, frequently checking windows and doors, and a poor energy level.  In December 2010, the Veteran reported ongoing depression and reported experiencing the same symptoms as the previous month.  The physician noted that his speech was normal, with a calm affect, linear thoughts, and no suicidal or homicidal ideation.  

During a May 2011 VA prostate examination, the Veteran reported that he felt unable to work in his present environment due to his mental issues.  An August 2011 treatment note documents a recent anger outburst where the Veteran grabbed a man by the collar of his shirt at the post office, as well as several road rage incidents.  From September 2011 to June 2012, the Veteran complained of ongoing psychiatric symptoms including self-isolation, losing his temper while driving, getting angry at current events, mood swings, and a lack of motivation.  He remained in a committed and supportive romantic relationship, but remained estranged from his daughter.  

In January 2012, the Veteran and his long-time girlfriend each submitted statements in support of his PTSD claim.  The Veteran reported checking around the house every day and night for intruders, reliving combat experiences, nightmares, anger, and dreams where he could not distinguish fact from fiction.  He also reported avoidance of crowds, hypervigilance, and an inability to express deep emotion.  The Veteran's girlfriend reported the Veteran was reclusive, moody, irritable and quick to anger, depressed, unable to communicate with others, and that he had memory loss, anxiety around the holidays, sleep impairment with nightmares, and an avoidance of combat-related stimuli such as fireworks and helicopters.  

VA treatment records from March 2013 document that the Veteran expressed increased anxiety, stress, and social isolation in order to avoid getting angry with people due to increased irritability.  During a March 2013 VA PTSD examination, the Veteran's psychiatric symptoms were documented as mildly depressed mood, coherent speech, anxiety, chronic sleep impairment, flattened affect, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, without psychotic symptoms.  The examiner diagnosed PTSD with a GAF score of 55 that resulted in occupational and social impairment with occasional decreases in work efficiency.  

VA treatment records from July 2013 document that the Veteran had a positive PTSD screen.  He was currently on medication and receiving ongoing mental health treatment, although he denied current suicidal and homicidal ideation.  VA treatment records from March 2014 document the Veteran's report of anxiety and sleep fragmentation, with an ongoing and supportive relationship of twelve years.  Upon mental status examination, he appeared appropriately groomed with good hygiene and he was cooperative, open, and friendly, with normal speech, appropriate neutral mood with congruent affect; his thought processes were organized and goal-directed; insight and judgment were good, and he displayed no suicidal or homicidal ideation, no overt delusions, and no audiovisual hallucinations.  

The Veteran was most recently afforded a VA PTSD examination in April 2015.  At that time, he reported psychiatric symptoms including depressed mood; anxiety; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; neglect of personal appearance and hygiene; and intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene.  Upon mental status examination, the Veteran was alert and cooperative, with a flat, tearful affect and sad mood.  There was no evidence of tangential thought process, loose associations, or psychotic symptoms including auditory/visual hallucinations, paranoid ideation or ideas of reference.  His speech was clear, coherent, and goal directed, insight was fair, and judgment was intact.  He reported a remote history of suicidal ideation without plan, but denied current suicidal or homicidal ideation.  

The examiner noted that the Veteran's PTSD symptoms had created life-long and significant social and occupational impairment.  His symptoms were identified as the following: chronic negative affect (anger/depression/guilt/survivor guilt) resulting in an inability to experience positive emotions; inability to consistently function effectively and appropriately in social situations; impaired impulse control with episodes of physical violence and frequent verbal altercations with strangers; chronic sleep disturbances due to hypervigilance and hyperarousal; and, reduced motivation and inconsistent completion of several activities of daily living and inability to complete some instrumental activities of daily living due to his association of certain places and situations as being "unsafe" or as triggers for hyperarousal and marked physiological reactions.  Ultimately, the examiner diagnosed PTSD with resulting occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Based upon the evidence of record, including that specifically discussed above, and with consideration of the Court's April 2016 Memorandum Decision, the Board resolves any reasonable doubt in favor of the Veteran and concludes that an initial disability rating of 70 percent for PTSD, but no higher, is warranted for the entire period on appeal.  

Notably, the record contains numerous documented instances of the Veteran's impaired impulse control (such as unprovoked irritability with periods of violence) which is suggestive of an increased 70 percent disability rating, including anger, physical altercations, and road rage with homicidal ideation, such as grabbing a man by the shirt collar during an angry outburst in a post office, smashing a car that cut him off with a metal bat, and thoughts of harming other drivers.  Additionally, the Veteran's routine checking of locks on doors and windows in the middle of the night, and hiding things around the house, are evidence of obsessional rituals which interfere with routine activities which are also supportive of an increased 70 percent disability rating.  Additionally, the Veteran has presented at various times throughout the appeal period with several symptoms that indicate deficiency in thinking consistent with an increased 70 percent disability rating, including racing and intrusive thoughts, hypervigilance and flashbacks, seeing "shadowy things," and dreams where he was unable to distinguish fact from fiction.  

Regarding his social and occupational functioning, while the Veteran has maintained a long term relationship with his girlfriend, he has also had four prior failed marriages, estrangement from his only daughter, and isolation from friends and family; moreover, he had difficulty establishing and maintaining effective work relationships, and difficulty adapting to stressful circumstances.  Indeed, the April 2015 VA examiner concluded that the Veteran's PTSD symptoms had created life-long and significant social and occupational impairment.  

The Board has also considered that the documented GAF scores of 55 throughout the appeal period reflect moderate to severe symptoms.  See Carpenter, 8 Vet. App. at 242-44.  The Board is mindful that the rating schedule does not assign disability percentages based solely on GAF scores; however, the moderate to severe symptomatology suggested by consistent GAF scores of 55 is probative evidence as to the ongoing severity of the Veteran's PTSD.  See 38 C.F.R. § 4.130.  

As such, after resolving any reasonable doubt in favor of the Veteran, the Board finds that his PTSD has resulted in occupational and social impairment with deficiencies in most areas for the entire period on appeal.  See 38 C.F.R. § 4.130, DC 9411.  Importantly, however, the Veteran has not demonstrated total occupational and social impairment for any period on appeal; nor are his PTSD symptoms of similar severity, frequency, and duration in order to warrant an increased 100 percent disability rating throughout the appeal period.  See Vazquez-Claudio, supra.  To the extent that the November 2016 IHP asserts that the Veteran's "life-long and significant impairment in his ability to develop or maintain significant and meaningful relationships" warrants a 100 percent disability rating, the Board finds that such impairment is contemplated by the initial 70 percent disability rating granted herein, as the relevant rating criteria specifically contemplate an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.  

Thus, the Board finds that an initial disability rating of 70 percent, but no higher, is warranted for the Veteran's PTSD for the entire period on appeal, and to that extent only the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating of 70 percent for PTSD, but no higher, is granted for the entire period on appeal.  A disability rating greater than 70 percent is denied.


REMAND

The Court has previously held that a claim of entitlement to a TDIU rating is part of an increased rating claim when such is reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  As noted in the Introduction above, the Court's April 2016 Memorandum Decision reversed the Board's September 2014 finding that the issue of entitlement to a TDIU rating was not reasonably raised by the record, based upon evidence within the record that the Veteran's PTSD may render him unemployable.  

Notably, while a May 2015 RO decision granted a TDIU rating, effective November 20, 2014, based upon the date the Veteran submitted a formal application for a TDIU rating, this does not preclude consideration of the period prior to November 20, 2014, as the Veteran's increased rating appeal was pending prior to that time.  Moreover, given the Board's decision herein to grant a 70 percent disability rating for PTSD from July 16, 2010, the Veteran now meets the criteria for a schedular TDIU rating for the entire period on appeal.  See 38 C.F.R. § 4.16(a) (2015).  Therefore, upon remand, the Agency of Original Jurisdiction (AOJ) should address the matter of a TDIU rating prior to November 20, 2014 in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim of entitlement to a TDIU rating prior to November 20, 2014 in the first instance, with consideration of the Board's decision herein and all evidence currently associated with the claims file.  Arrange for any additional development indicated, including the possibility of a VA examination to determine the functional impact of the Veteran's service-connected disabilities upon his ability to secure or follow a substantially gainful occupation (consistent with his education, training, and occupational experience).  

2.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a statement of the case (SOC) and allow an appropriate amount of time to respond before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


